Citation Nr: 1750601	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-01 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure. 


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's wife


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Navy from March 1952 to March 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that the Veteran was previously represented by the Oregon Department of Veterans Affairs.  In September 2012, the Veteran submitted a VA Form 21-22 that listed the American Legion as his representative.  However, this form did not include a signature of a representative from the American Legion.  In a September 2017 statement, the American Legion noted that it did not have any authority to represent the Veteran in light of the incomplete VA Form 21-22.  The Board later sent the Veteran an October 2017 letter notifying him that the September 2012 VA Form 21-22 was unsigned, and requesting that the Veteran clarify who he wanted to be his representative.  The Veteran responded in October 2017 that he wanted to represent himself.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2016.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In an October 2017 written statement, prior to the promulgation of a decision in the appeal, the Veteran reported that he was not appealing his service connection claim for COPD.  There is no remaining case or controversy as to this appellate issue.

CONCLUSION OF LAW

The claim of entitlement to service connection for COPD, to include as due to asbestos exposure, is dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§  20.101, 20.200, 20.202, 20.204 (2017). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the veteran or by his authorized representative.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.

In an October 2017 written statement, the Veteran reported that he was not appealing his service connection claim for COPD.  He did not submit any additional argument or evidence in relation to his claim thereafter.  Thus, there is no remaining case or controversy as to this issue on appeal.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.

ORDER

The appeal regarding the issue of entitlement to service connection for COPD, to include as due to asbestos exposure, is dismissed.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


